NO. 07-05-0083-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL D

                                   JUNE 6, 2005
                          ______________________________

               CLARE CONSTAT, LTD. and STEPHEN YORK TAYLOR,

                                                                       Appellants

                                             v.

                                    MAX SWINBURN,

                                                                       Appellee
                        _________________________________

            FROM THE 242ND DISTRICT COURT OF CASTRO COUNTY;

                     NO. B-8243-0404; HON. ED SELF, PRESIDING
                         _______________________________

                              MEMORANDUM OPINION
                           _______________________________

Before QUINN, C.J., and REAVIS and CAMPBELL, JJ.

       Appellant Clare Constat, Ltd. and Stephen York Taylor filed a notice of appeal on

February 25, 2005. The clerk’s record was filed on March 21, 2005, and the reporter’s

record was due to be filed on or about April 27, 2005. On May 18, 2005, counsel for

appellant was directed by letter to provide this court with proof that he either paid for the

record or made satisfactory arrangements for payment of the record on or before May 31,

2005. So too was he told that the failure to comply with the court’s directive would result
in dismissal. We have received nothing illustrating that payment for the reporter’s record

has been made to or arrangements for its payment have been made with the court reporter.



      Because appellant failed to comply with our May 18th directive, we dismiss the

appeal pursuant to Texas Rule of Appellate Procedure 42.3(b) and (c).


                                                Per Curiam




                                            2